UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6599


RANDOLPH COPES,

                  Plaintiff - Appellant,

          v.

DR. CLEM, Employee of CMS; P.A. JESSICA CECIL, Employee of
CMS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-00441-JFM)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Copes, Appellant Pro Se.     Patricia H. Beall, Michelle
Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY,
P.C., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randolph       Copes   appeals   the    district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the     record    and   find       no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Copes v. Clem, No. 1:12-cv-00441-JFM (D. Md. Mar. 13,

2013).     We deny Copes’ motion for appointment of counsel.                      We

dispense    with     oral    argument    because        the    facts   and    legal

contentions    are   adequately       presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2